This action in equity for injunction and equitable relief comes before this court as an appeal on questions of law and fact from a judgment rendered by the Common Pleas Court of Columbiana County against the defendants, James Duffy, Charles Jordan and the National Brotherhood of Operative Potters, permanently enjoining said defendants from enforcing certain penalties imposed upon the plaintiffs individually as punishment for alleged violation of the union constitution and bylaws. The trial, resulting in the imposition of punishment, was conducted by the 55th (July 1949) national convention of the National Brotherhood of Operative Potters, an Ohio corporation, of which the individual plaintiffs and defendants are members. The penalties against which relief is sought consist of (1) a fine of $50 each, and (2) a suspension of the right of each to hold office within the union for a period of ten years.
The nature of this appeal brings the case before us for trial "de novo," it having been stipulated by the parties hereto that the record and evidence made and presented in the trial court shall be received and considered by this court as evidence on this appeal.
Fundamentally, the case involves the question of union discipline of individual members of a union, and the jurisdiction of a court of equity to grant relief from alleged oppressive measures by invocation of the injunctive process.
For brevity and convenience, the individual parties will hereinafter be designated as plaintiffs and defendants as they appeared in the trial court. The corporate defendant, National Brotherhood of Operative *Page 235 
Potters, will be referred to as N. B. O. P., or simply as the national brotherhood.
The national brotherhood is, in fact, an international union, originally organized in 1891 and incorporated under the laws of Ohio in 1894. It is the parent organization which is composed of 114 local unions located in the United States and Canada, all affiliated with the American Federation of Labor, which at the time of trial had a membership of approximately 28,000 skilled and unskilled craftsmen employed in the pottery, china and sanitary ware industry.
The defendant, James Duffy, is now and has been for many years president, and the defendant, Charles Jordan, is now, and has been since 1945, the secretary-treasurer of the national brotherhood.
The national brotherhood is a democratically organized union with a code of regulations and bylaws which it has termed a constitution. As these bylaws and regulations are changed from time to time, the constitution is amended accordingly, provided that the designated procedural steps are properly taken.
In February, 1948, a suit entitled Finley v. Duffy, No. 35918, was filed in the Common Pleas Court of Columbiana County, Ohio, by all the plaintiffs in this action, with the exception of E. C. Armstrong, against the defendants Duffy and Jordan, both individually and in their respective official capacities, dealing with certain salary increases, in which action an injunction was prayed for against said individuals and the national brotherhood on the ground that the officers had taken salary increases in a manner not authorized by the constitution and bylaws. Without describing the proceedings of that case in great detail, suffice it to say that after extended hearings, the trial court ruled in favor of the plaintiffs and granted the *Page 236 
injunction, holding with the plaintiffs that the salary increases which had been taken by the president and secretary-treasurer of the national brotherhood were unauthorized under the constitution and the proceedings had thereunder, and on June 26, 1948, entered an order enjoining the defendants, Duffy and Jordan, from taking or accepting said salary increases. As a part of the same case, as appears by the record, the Common Pleas Court suggested in its opinion that the injunction would be dissolved if an election was held and salary raises were approved by the general trade of the national brotherhood in accordance with its constitution. Within a few days thereafter the 54th convention (1948) of the N. B. O. P. met in Atlantic City, New Jersey, and voted salary increases to the president and secretary-treasurer subject to the approval of the membership to be determined by a referendum vote which was ordered to be taken by the general trade in August, 1948, at which time the defendants filed a motion for a new trial in the original case, stating that a vote was being taken. This was done in pursuance of the statement contained in the opinion of the trial court.
The result of said voting was announced in September, 1948, showing that the salary increases were approved by a majority of 221 votes for Duffy and 241 votes for Jordan. Thereafter, the plaintiffs, Whippler and Finlay, together with two other members of the national brotherhood, who were not in this particular suit, discovered upon investigation that fraud had been committed in the returns reporting the votes of local 191 of Hamilton, Canada. This discovery was made some time during the month of October, and an investigation disclosed that the president of Hamilton local 191 had falsified the return of the votes by arbitrarily *Page 237 
adding 300 votes in favor of the salary increases for the president and secretary respectively, and by arbitrarily adding to the number of votes not in favor by 50 votes each respectively. This fraud was later verified by president Garvin Wilson of Hamilton local 191 who, by affidavit, admitted that he himself had made the fraudulent return. With the correction of the returns of the vote in local 191, the entire result of the referendum was changed so that the record then showed a majority of the votes were against the salary increases of the officers, Duffy and Jordan.
On November 4, 1948, L. A. Finlay and Norman Whippler, two of the plaintiffs in case No. 35918, made an affidavit based upon the fraudulent return of local 191, stating in substance that the vote published by the national secretary was incorrect and that the vote of the trade actually was against the national president and secretary receiving the salary increases and stating that the original election returns and envelopes were important in determining the correctness of the vote and that this valuable evidence was in the hands of the defendant, Charles Jordan, and certain members of the canvassing committee. A motion was then filed on behalf of plaintiffs, by their counsel, for an order directing the secretary and the members of the canvassing committee to impound the ballots and envelopes. The court granted the motion and enjoined the defendant, Jordan, individually and as national secretary of the national brotherhood and the members of the canvassing committee of the national brotherhood from destroying any of the election returns together with the original envelopes and ordered the ballots impounded under order of the court.
Thereafter, on November 22, 1948, the canvassing *Page 238 
committee received a registered letter, signed by Duffy as president and Jordan as secretary, protesting the votes of certain other local unions, because they had not voted from the rolls. The canvassing committee of the national brotherhood met on December 2nd, 3rd, 6th, 10th and 11th and heard protests on the vote of eleven other locals and made an order voiding the votes of seven of said locals on the ground that they had not voted from the rolls, with the result that the number of votes less than the majority in favor of the salary increases which had resulted from the discovery of the fraud in Hamilton local, was again changed so that finally the votes in favor of the president's increase in salary were 4,233, and opposed 3,668, and in favor of the secretary's increase 4,188, and opposed 3,591.
Thereafter defendants filed a motion to vacate the judgment previously entered and to dissolve the injunction, and were given leave to file a supplemental answer. The trial court overruled defendants' motion to vacate the injunction and overruled the motion for new trial. The defendants then upon leave filed a supplemental answer alleging a referendum vote of the trade favorable to themselves to which plaintiffs filed their reply traversing the allegations of the supplemental answer. Upon trial the court found that the action of the canvassing committee above described was "arbitrary and unreasonable for the reasons that said locals voted as they always had voted in the past and received no different instructions than they ever had and had no chance to correct their votes." Thereupon the trial court restored the votes of the seven locals which had been invalidated by the canvassing committee and found that the votes of the referendum were finally as follows: *Page 239 
  Opposed to the president's increase . . . . . . . 4,678 In favor of the increase  . . . . . . . . . . . . 4,321 Opposed to the secretary's increase . . . . . . . 4,597 In favor of the increase  . . . . . . . . . . . . 4,260
The trial court having found that the referendum was opposed to the salary increases of the president and secretary, continued the injunction against them and rendered an opinion setting forth the reasons therefor on April 11, 1949. Thereafter the judgment of the Common Pleas Court was appealed from to this court. A decision was rendered dissolving the injunction, primarily for the reason that the question presented involved the internal policy of the organization and that the salary paid to the officers was not, per se, a property right of the members thereof. See Finley v. Duffy, 88 Ohio App. 159, 57 Ohio Law Abs., 442, 94 N.E.2d 466. At page 163 of 88 Ohio Appellate, Skeel, J., speaking for the court, said:
"The basic question here involved comes clearly within the sphere of the internal management of the brotherhood. The compensation of the national officers in no wise effects a property right of any of the members. The continued course of conduct upon this or any other subject of internal policy comes under the complete control of the membership, either by action at the convention of the members or by a referendum. The record discloses that after the amendment to Section 75 of the constitution of 1941 by the 1944 convention, the subject of the change in compensation of the national officers came up for consideration in each of the conventions of 1946, 1947 and 1948 and in each instance the opposition to the basic increases granted by the convention of 1944 and those subsequently given because of wage increases obtained by the trade generally failed to obtain the support of the membership. *Page 240 
If, in fact, the desire of the brotherhood is to revoke on the one hand or approve on the other what has heretofore been done on this subject, the convention of 1950 has full power and authority to make whatever order seems just, no matter what this court does in the instant case."
The Supreme Court overruled a motion to certify the record and dismissed the appeal as of right. Finlay v. Duffy, 154 Ohio St. 390,  95 N.E.2d 759.
Referring now to the 54th national convention (1948) the record shows that on July 27, 1948, the delegates adopted the following resolution:
"Resolved, that any member or members of the N. B. of O. P. attempting to, or actually resorting to court action in an attempt to redress an actual or so-called grievance against any member of the N. B. of O. P. or an act of the convention or any authorized agent or agents thereto, without first exhausting every possible effort to redress the grievance under the laws and constitution of the N. B. of O. P. shall be considered as in violation of the laws of the organization and dealt with under appropriate laws of the N. B. of O. P."
It will be noted that this resolution was adopted approximately five months after the litigation which we have described at some length had been commenced in Common Pleas Court. Thereafter, on June 20, 1949, all the plaintiffs herein, except E. C. Armstrong, received registered letters stating substantially as follows:
"June 20, 1949.
"Dear Sir and Brother:
"You are hereby summoned to appear in the National Convention June 27, 9:30 a. m. Atlantic City Auditorium, Atlantic City, N.J., for making issue in court the salary referendum of president and secretary-treasurer *Page 241 
of September 1948, before having exhausted appeal provisions as provided in our Constitution. You are to assume all expenses in connection with your getting to Atlantic City. If proven guilty you will not be reimbursed for any expense whatsoever. If adjudged not guilty, the N. B. of O. P. will pay expenses."
Similar letters had previously been written to the same general effect that the plaintiffs would be brought to trial before the national convention for "taking to court matters which should be disposed of within our organization." It should be borne in mind that the plaintiff, E. C. Armstrong, was not a party to the original action and did not receive any of these notices. However, Armstrong was notified on the second day of the convention where he was present as a delegate from local 124, that he was charged with violation of the constitution and was to be tried with the other plaintiffs.
Plaintiffs Johnson, Jones and McDaniels were not delegates to the convention and did not appear there. The plaintiffs, Whippler and Finlay, were present, and in substance stated to the convention that they believed the convention had no right to try them and stated that the defendants, Duffy and Jordan, by filing a supplemental petition asking the court to dissolve the injunction in the original action, had forced the issue in the court proceedings which required them to file a reply in order to make up the issues for trial on the merits.
The convention proceeded to try the plaintiffs and on July 2, 1949, found all the plaintiffs, whether present or not, guilty and on July 5, 1949, imposed the punishment above described, the serious part of which was to suspend their right to hold office for a period of ten years. *Page 242 
Thereafter, the plaintiffs filed their petition in the instant case to restrain the defendants from enforcing the penalties against them. The trial court in an exhaustive opinion, containing a detailed statement of the history of the litigation and the facts in the case, found that plaintiffs herein were amply justified in the procedural steps taken by them; that the plaintiff, E. C. Armstrong, was not a party to case No. 35918; that the case being in court, no one had a right to interfere with the judicial process until the matter in issue was finally determined by the court; and further that the proceedings for trial in the convention were not in accordance with due process and entered a judgment enjoining the defendants from enforcing or attempting to enforce any of the penalties imposed upon the plaintiffs by the convention of 1949.
The foregoing is a sketchy outline of the factual situation. For a more detailed history and factual statement, attention is directed to the opinion of the trial court to be found in the record, pages 930 to 982, inclusive.
Before proceeding to a discussion of the general propositions of law involved, we wish to note that it is admitted that one plaintiff in this case, E. C. Armstrong, was not a party to the action complained of by the defendants. Further he was not apprised of any charges pending against him until the second day after he arrived at the convention as a delegate from local 124. Charges against him were identical with those lodged against the other plaintiffs and the penalties against him were the same.
The opinion of the trial court contains an excerpt from the testimony indicating that Duffy stated to Armstrong that his crime was being seen in the company of two of the other defendants and at page 292 *Page 243 
of the record the following appears in the cross-examination of Armstrong by defendants' counsel:
(To Armstrong)
"Q. You had been involved before that? A. In what?
"Q. All of these affairs in bringing this action in the first place? A. Why, no, I was never involved in it.
"Q. Didn't you testify a few minutes ago that you were in several meetings with them [the other plaintiffs] on this subject?
"The Court: Am I to understand, Mr. Brooks, that that is a crime? I would like to know that. Is it supposed to be against the laws of the brotherhood for some members to get together and talk over something they feel is wrong, of the officials of the brotherhood? I would like to know that.
"Mr. Brooks: I believe if the purpose of the meeting is destructive of the organization that it is definitely against the laws of the brotherhood."
Because the plaintiff, E. C. Armstrong, admittedly was not a plaintiff in the original suit and therefore did not resort to court action, we think it unnecessary to discuss his case further, except to state that the trial court was eminently correct in enjoining the defendants from imposing punishment by way of fine and the penalty of suspension from holding office in the union for a period of ten years. This court so holds and as to him a journal entry may be entered accordingly.
Coming now to a discussion of questions of law in respect to the other defendants, it appears to us that two questions are involved.
1. In view of the fact that the amendment to the constitution and bylaws prohibiting members from resorting to court actions against other members and *Page 244 
officers for the redress of grievances was adopted some five months after the suit had been commenced, could the national brotherhood on the basis of such ex post facto legislation visit punishment and impose penalties for an alleged violation of such an amendment?
2. Such a suit having been commenced prior to the adoption of the restrictive bylaw, is the union empowered thereby to visit punishment and impose penalties because of the further proceedings taken and carried on in the prosecution of said suit, after the adoption of the amendment?
We shall consider these questions in the order presented.
Proceeding to the first question, the weight of authority is in favor of the proposition that the union constitution and bylaws constitute a contract between the members thereof and the union. It follows, therefore, that a member of a union cannot be guilty of the violation of a provision of a contract which was not in existence at the time the alleged offense was committed. The weight of authority also is to the effect that a member of a union has a property right in the trade in which he is engaged and in his membership in a union with its ensuing benefits.
In the instant case, the right of the plaintiffs to be candidates for office and the right to hold office are very valuable property rights which a court in the exercise of its equitable jurisdiction is bound to protect unless the rights are forfeited by conduct prohibited by the organic law of the union. Further, according to the constitution, if they failed to pay the fines they would be deprived of other substantial benefits as well, all involving property rights.
We think it a sound proposition of law that an organization, whether a labor organization or a mutual benefit association, or any voluntary association which *Page 245 
is governed by a constitution and bylaws, cannot visit punishment upon a member for any acts or conduct which were not violative of the constitution and bylaws at the time that such acts were committed. We think this proposition has particular application where members invoke the judicial process by appeal to a court of equity for redress of grievances.
We do not mean to state that members of a labor organization may not be bound by proper constitutional provisions requiring them first to exhaust their remedies within the organization before resorting to court action for redress of grievances. Indeed this is a fundamental proposition of law which is recognized in respect of all voluntary associations, but, in the absence of such provisions, all citizens are free to invoke the judicial process without the risk of suspension or expulsion. Courts are created by organic law and are empowered to administer justice according to law, free from interference by any person or group of persons whether well-intentioned or otherwise. To hold otherwise would be a denial of due process. We conclude, therefore, that the first question presented above must be answered in the negative and that the plaintiffs were fully within their rights in commencing the suit against the defendants in February, 1948.
Proceeding now to a consideration of the second question posed above, it is argued by defendants that the plaintiffs were tried in the 1949 convention, primarily because after having discovered the fraud perpetrated by the president of the Hamilton local 191, they did not exhaust their remedies within the organization but instead filed an affidavit with the court delineating their claim of fraud together with a motion to enjoin Jordan, individually and as secretary of the national brotherhood, and the members of the canvassing *Page 246 
committee from destroying the election returns and original envelopes. In other words it is claimed that the gravamen of their offense consisted of calling that fact to the attention of the court. It should be noted that this motion was allowed by the court and in pursuance of the court order the ballots were impounded under the direction of the court. Admittedly, this occurred after the adoption of the resolution amending the constitution and bylaws prohibiting any members of the national brotherhood from resorting to court action to redress an actual or "so-called" grievance without first exhausting every possible effort to redress the grievance under the bylaws and constitution of the organization.
It should be noted, however, that when the proceedings complained of were had, the case was still pending in Common Pleas Court. Likewise the parties and subject matter were still under the jurisdiction of the court. It is to be noted also that the defendants themselves invoked the jurisdiction of the court in the same proceedings after the adoption of the restrictive amendment. The record shows that on December 16, 1948, defendants were granted leave, at their request, to file a motion to vacate the judgment and to dissolve the injunction and to file a supplemental answer. Their supplemental answer was filed December 17, 1948. The court having overruled defendants' motion to vacate the judgment and dissolve the injunction and having overruled the motion for new trial, plaintiffs filed their reply to defendants' supplemental answer and the case came on for trial during the latter part of March, 1949, and the first part of April thereafter.
It appears to us that the suit having been properly instituted in the first instance, at a time when there was no provision in the constitution restricting such action, the parties were entirely within their rights *Page 247 
in prosecuting the suit to a conclusion. This is particularly true when defendants continued to recognize the jurisdiction of the court for their own benefit while attempting to deny the jurisdiction of the court to the plaintiffs. The defendants moving the court to vacate the injunction on the ground that the vote of the trade was favorable to the defendants' contentions was a submission by them to the jurisdiction of the court. It is axiomatic that fraud vitiates everything it touches, and when the plaintiffs discovered the fraud in the returns from the Hamilton local they had the legal right to direct the court's attention to the fraud by proper pleadings. This was done by motion and affidavit. Then when the defendants, being dissatisfied with the result, proceeded through the agency of the canvassing committee to recanvass the votes of certain local unions and made a new report invalidating the report of these locals, it was merely in pursuance of a right of due process for the plaintiffs to file a reply traversing the allegations of the supplemental answer of defendants which again raised the issue as to the validity of the votes of the trade. The trial court determined the issue favorably to the plaintiffs and we must assume that the court, acting as a court of equity, granted to all parties to the litigation the right of due process to which they were entitled by constitutional guaranties. The record so shows.
We think that the position of the defendants is untenable when they argue that although the suit was commenced before the restrictive bylaw was enacted, the plaintiffs lost all right by reason of said enactment to have issues made on pleadings ultimately determined by the court. To hold otherwise would, we believe, place the stamp of approval upon a course of action which would constitute an unwarranted interference *Page 248 
with the due and proper administration of justice.
In view of this factual situation here presented we conclude that the defendants were without authority to try the plaintiffs and to punish them merely because they, through counsel, continued to pursue their rights and to prosecute to a conclusion the action which had been commenced prior to the time of the adoption of the restrictive provision of the constitution.
There is abundant authority for the conclusions herein reached. An interesting case in point is found in the case ofLoBianco v. Cushing, 117 N. J. Eq., 593, 177 A. 835, wherein it is specifically held in a well-reasoned opinion that a constitution and bylaws of an association cannot be made retroactive in effect upon established rights. That case was decided February 23, 1935, the syllabus of which reads as follows:
"1. A man's trade is property and his membership in a union, with its ensuing benefits, is a property right, which courts of law and equity are obliged to shield and protect.
"2. Sick or death benefits which are incidental to union membership, are rights of property which equity will protect.
"3. A constitution and bylaws of an association cannot be made retroactive in its effects upon established rights.
"4. A member of a union is not required, in every instance, to exhaust the remedies within the union which are provided by the constitution and bylaws before seeking relief in the courts. Where the question is purely social, he must exhaust all remedies set up within the association before he appeals to the court for reinstatement. If property rights are involved, in the absence of an express agreement to exhaust the remedies provided within the association, *Page 249 
he may appeal to the court without having exhausted his remedies. If he has agreed to exhaust the remedies within the association, where property rights are involved, he is not so required, if pursuing the remedies within the association would be futile, illusory or vain.
"5. A constitution and bylaws affording internal remedies within a union must be strictly construed, and a member is not obliged to pursue a remedy of grace."
For authorities supporting the same general principles see:Polin v. Kaplan, Pres. of Motion Picture Machine Operators'Union, 257 N.Y. 277, 177 N.E. 833 (decided by the Court of Appeals of New York September 29, 1931), reversing the Appellate Division of the Supreme Court, opinion by Kellog, J., concurred in by Cardoza, C. J., Crane, Lehman and Hubbs, JJ.; Collins v.International Alliance of Theatrical Stage Employes and MovingPicture Machine Operators of the United States and Canada,119 N.J. Eq. 230, 182 A. 37 (decided December 24, 1935); Leo v.Local Union No. 612 of International Union of OperatingEngineers, 26 Wash. 2d 498, 174 P.2d 523, 168 A. L. R., 1440, and an extended discussion of this and related cases by annotation at page 1462 et seq., of 168 A. L. R.; Duzzing v.Nuzzo (1941), 29 N. Y. Supp. (2d), 882, 177 Misc. 35, modified on other grounds, 263 A.D. 59, 31 N. Y. Supp. (2d), 849; Annotation, 175 A. L. R., 1516 et seq. Also interesting articles: 64 Harvard Law Review, 1049 et seq., "Legal Limitations on Union Discipline," by Clyde W. Summers, Associate Professor of Law, University of Buffalo School of Law; Wisconsin Law Review (1948), page 18 et seq., "The Legal Protection of Civil Liberties Within Union," by Joseph Kovner. *Page 250 
Under our system of jurisprudence, the courts are open to all citizens, and no person shall be deprived of life, liberty or property without due process of law and any provision of any organiziation restricting its members from pursuing their rights must be strictly construed.
The Fourteenth Amendment to the Constitution of the United States, Section 1, provides:
"All persons born or naturalized in the United States, and subject to the jurisdiction thereof, are citizens of the United States and of the state wherein they reside. No state shall make or enforce any law which shall abridge the privileges or immunities of citizens of the United States; nor shall any statedeprive any person of life, liberty, or property, without dueprocess of law; nor deny to any person within its jurisdictionthe equal protection of the laws." (Emphasis added.)
Section 16, Article I of the Ohio Constitution, provides:
"All courts shall be open, and every person, for an injury done him in his land, goods, person, or reputation, shall have remedy by due course of law, and shall have justice administered without denial or delay."
Section 12866, General Code of Ohio, reads as follows:
"Whoever corruptly, or by threats or force, attempts to influence, intimidate or impede a juror, witness or officer in any court in the discharge of his duty, or by threats or force obstructs or impedes, or attempts to obstruct or impede the due administration of justice therein * * *," shall be punished as statute provides.
In the absence of self-binding limitations by contract, *Page 251 
the foregoing provisions of the federal and state Constitutions and the above-quoted section of the General Code insure the right of every citizen of this state to seek remedy by court action for any injuries done to him in his person or property and entitle him to have justice administered according to law without denial or delay, and any person who attempts to interfere unlawfully with this right is guilty of a violation of the fundamental principles guaranteed by constitutional and statutory provisions.
We hold therefore that the plaintiffs, having had the right, unrestricted by any constitutional provision of the organization, to resort to the courts in the first instance, had the further right to prosecute their suit to a conclusion, uninhibited by the ex post facto legislation adopted after the commencement of the suit, but during the pendency of the action. As a corollary to this determination, we hold that the defendants were without authority to try the plaintiffs for resorting to court action and to impose the penalties of which complaint is herein made and that the attempted discipline of the plaintiffs was unduly oppressive and without warrant or justification in law and that a court of equity has full jurisdiction to grant relief.
For these reasons a decree will be entered as in Common Pleas Court in favor of the plaintiffs permanently enjoining the defendants from enforcing the payment of the fines imposed upon the plaintiffs individually and from enforcing a suspension of the right of each to hold office within the union, and from visiting any punishment upon the plaintiffs for commencing and prosecuting to a conclusion the suit in the case entitledFinlay et al. v. Duffy et al., No. 35918 in the Common Pleas Court.
A journal entry may be prepared accordingly setting *Page 252 
forth this decree so that the same may be entered of record prior to the national convention to be held in June, 1951.
Judgment for plaintiffs.
SKEEL, P. J., and THOMPSON, J., concur.
SKEEL, P. J., HURD and THOMPSON, JJ, of the Eighth Appellate District, sitting by designation in the Seventh Appellate District.